DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 9/3/2021 are acknowledged. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2021 has been entered.
 
INFORMATION DISCLOSURE STATEMENT
2.     No new Information Disclosure Statement has been submitted for review. 

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

MAINTAINED REJECTIONS
Claim Rejections - 35 USC § 103
4.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-2, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Charrier et al. (US 2016/0151263). 
	Charrier et al. (US 2016/0151263) (hereinafter Charrier et al.) disclose keratin fiber compositions that include hydrogen peroxide, tetrasodium pyrophosphate at .04 % (phosphorous-based sequesterant comprising one or more phosphorus atoms) (abstract and example 2 composition B’). Ph of 2.2 (example 2).Tetrasodium pyrophosphate meets the structure of claim 5. The compositions include one or more thickening polymers which are chosen from polymers bearing a sugar unit (abstract). The polymer bearing a sugar unit include scleroglucan gum (abstract, para 0197-0214). The polymers bearing sugar units (e.g., scleroglucan gum) are present from .01-10 % by weigh (para 0265). The thickening polymer chosen from polymers bearing sugar unit(s) is present in combination B (para 0490). The oxidizing agent is hydrogen peroxide (para 0417-0419) and the oxidizing agent is present from amounts of 0.1 to 50 % by weight and better still from 1 to 15 % by weight relative to the weight of the composition (para 0420). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . 
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). 
KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have obvious to one of ordinary skill in the art before the effective filing date to have selected various combinations of the various disclosed ingredients in Charrier et al. such as formulations that have hydrogen peroxide (oxidizing agent), scleroglucan gum (thickening agent) and tetrasodium pyrophosphate (phosphorus-based sequesterant with one or more phosphorus atoms) in overlapping amounts to arrive at compositions yielding no more than one would expect from such an arrangement. 


RESPONSE TO ARGUMENTS
5.	Applicants argue that the aim of the present application is to develop an oxidizing composition that remains stable after long periods of storage. The examples show that this aim is achieved with the composition of the invention which comprises the specific combination of oxidizing agent, a scleroglucan gum, and a particular phosphorous sequesterant according to particular amounts. Example 1 shows a composition that has better stability regarding the viscosity than a composition that does not include scleroglucan gum. Applicants point to Example 2 showing a comparative that includes scleroglucan gum but not the tetrasodium tidronate and that these have better stability regarding its viscosity that compositions that do not contain such sequesterant. 
In response, the Examiner respectfully submits that Example 1 is a comparison of compositions that do not include scleroglucan gum however, Charrier discloses compositions that include thickening agent which can be scleroglucan gum. Example 2 are compositions that compared to ones that do not contain sequesterant tetrasodium tidronate however, Charrier discloses compositions that require tetrasodium pyrophosphate(sequesterant as defined in claim 1). 
Applicants argue that Charrier is silent with respect to the stability of the oxidizing compositions, in particular degradation of the thickening polymers upon storage. Applicants argue that there is a large laundry list of thickening polymers which include scleroglucan gum as a possibility among diverse polymers. None of the examples disclosed teach scleroglucan gum. Charrier discloses that polymer bearing sugar units are preferably chosen from guar gums, locust bean gums, xanthan gums, starches and celluloses. 

Applicants last argue that the Examples in the specification provide evidence of unexpected results such as better viscosity stability achieved by the present invention. 
Applicants argue that In Ex parte Treacy et al., the Board reversed an obviousness rejection where the Examiner argued that unexpected results were not commensurate in scope with the claims. The invention was a synergistic insecticidal composition and a method of insect control using synergistically effective amounts of compounds. Applicants point to the fact that Applicant is not required to test every embodiment that falls within the scope of the claims. Applicants also point to the Board decision in Conjuchem
In response, the Examiner respectfully submits that the Examiner maintains the position with regards to the fact that the recited claims are not commensurate in scope with the showing of unexpected results. Scleroglucan gum is present in very specific amount 1.5 % of the composition without any indication of the variance of amounts and claim 1 recites ranges of amounts. Furthermore, Example 1 recites tetrasodium pyrophosphate which is merely one species in the genus of one or more phosphorus sequesterants. However, once unexpectedness has been established, the probative value of the evidence as compared to the invention as claimed must be determined, i.e., claims must be “commensurate in scope’ with the showing. See MPEP 716.02(d). In other words, the showing of unexpected results must be reviewed to see if the results 
With regards to the argument that none of the examples disclose scleroglucan gums, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). The Examiner acknowledges Applicants argument with regards to the board cases, however each case is evaluated on its own merits. One of the board cases was synergy whereas the instant case is not dealing with synergy. 
With regards to the argument that Charrier is silent with respect to the stability of the oxidizing compositions, in particular degradation of the thickening polymers upon storage, itis not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). The claims do not recite any particular stability. 

CORRESPONDENCE
6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANAH AL-AWADI/Primary Examiner, Art Unit 1615